— Judgment unanimously reversed, on the law, with costs, and determination and order of Town Board dated August 6, 1984 amended, in accordance with the following memorandum: The court erred in finding that the town followed all procedural requirements in ordering demolition of plaintiff’s building. New Hartford Code § 52-4 provides that an owner shall have 30 days in which to repair or remove a building or structure determined by the town to be unsafe or dangerous, and the town ordered plaintiff to remove his building within 30 days, without providing him the opportunity for repair. From the minutes of the Town Board meeting of July 18th it is clear that petitioner expressed his intent to repair the building, and under section 52-4 he must be provided an opportunity to do so. The town order must be amended accordingly. (Appeal from judgment of Supreme Court, Oneida County, Murphy, J. —preliminary injunction.) Present — Callahan, J. P., Doerr, Green, O’Donnell and Pine, JJ.